DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           LARRY BRYANT,
                              Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-3329

                              [April 14, 2022]

    Appeal of order denying rule 3.800 motion the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; Kirk Volker, Judge; L.T.
Case No. 50-1998-CF-011995-BXXX-MB.

  Larry Bryant, Okeechobee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.